COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 VALERIE SHUGART,                                               No. 08-12-00049-CR
                                                  '
                       Appellant,                                   Appeal from
                                                  '
 v.                                                              16th District Court
                                                  '
 THE STATE OF TEXAS,                                           of Denton County, Texas
                                                  '
                       Appellee.                  '             (TC # F-2008-0200-A)


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.2(a). As required by that rule, the motion to dismiss is signed by Appellant

and his attorney. Further, the Clerk of this Court has forwarded a duplicate copy of the motion to

the clerk of the trial court. Because Appellant has established compliance with the requirements

of Rule 42.2(a), we grant the motion and dismiss the appeal.


July 31, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)